Citation Nr: 0731649	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than July 21, 1997, 
for the award of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran has acive service from February 1951 to May 1952.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which had denied entitlement to an effective date earlier 
than July 21, 1997 for the award of service connection for 
schizophrenia.

On April 5, 2006, the Board issued a decision which denied an 
effective date earlier than July 21, 1997, for the grant of 
service connection for schizophrenia.  The veteran appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (CAVC).  On June 18, 2007, a Joint Motion for Remand 
was filed requesting that the CAVC vacate the Board's April 
2006 decision and remand it to the Board for further 
consideration.  It was averred that the Board had not 
discussed whether two statements submitted by the veteran in 
October and November 1993 could be interpreted as claims for 
service connection for schizophrenia.  On June 21, 2007, the 
CAVC issued an Order which vacated the April 2006 Board 
decision and remanded the case to the Board for consideration 
consistent with the Joint Motion for Remand.  Copies of the 
Joint Motion and the CAVC's Order have been included in the 
claims folder.  

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  There is no statement or document in the claims folder 
received prior to July 21, 1997, which can be construed as a 
claim for service connection for schizophrenia.

2.  The July 21, 1997, statement was received more than one 
year after the veteran's discharge from active duty.

CONCLUSION OF LAW

The criteria for an effective date earlier than July 21, 
1997, for the award of service connection for schizophrenia 
have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In February 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his 
claims and its duty to assist him in substantiating his 
claims under the VCAA.  The February 2005 letter informed the 
veteran that VA would assist him in obtaining evidence 
necessary to support his claims, such as records in the 
custody of a Federal department or agency, including VA, the 
service department, the Social Security Administration, and 
other pertinent agencies.  He was invited to submit evidence 
which would demonstrate that he had filed a claim for service 
connection for schizophrenia prior to July 21, 1997.  The 
veteran was also asked to provide to provide any other 
evidence in his possession pertinent to his claim.

The Board finds that the content of the February 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2005 SOC and a June 2005 SSOC each provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  We note that the 
veteran was represented in the CAVC by an attorney, who no 
doubt was fully cognizant of that precedent when he took on 
the case and filed his brief.  Moreover, since the claim 
herein is being denied, any such matter is moot. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

In original service connection cases, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year after separation from service, the effective date 
will be the day following the date of separation from 
service.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).

38 C.F.R. § 3.155 provides that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines an 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriquez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

VA is required to identify and act upon informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year after the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

By rating action in August 1970, the veteran was granted a 
permanent and total disability rating for the purpose of 
entitlement to non-service-connected pension benefits.  The 
disability supporting the pension was epilepsy, idiopathic, 
by history, with mental deficiency.  The award of pension was 
effective from February 1970.

On July 21, 1997, VA received a statement from the veteran in 
which he stated, "I wish to reopen my disability claim to 
establish service connection for my nervous condition."  
That document has been accepted as the earliest claim for 
compensation benefits.  After service connection for 
schizophrenia was ultimately granted by a decision of the 
Board in April 2004, the RO implemented the Board's decision 
by rating action of May 2004.  A 100 percent disability 
rating was assigned, and the effective date was established 
as July 21, 1997, based upon the receipt of the veteran's 
original claim,on that date. 

The veteran contends that the effective date should be May 
27, 1994, the date he alleges he had filed a previous claim 
for service connection.  To support that contention, he has 
submitted a copy of a May 25, 1994, form memorandum from a 
Veterans County Service Office (Smith County) located in 
Tyler, Texas, sent to the American Legion veterans service 
organization ("A/L") in Waco, Texas, which bears a date-
stamp showing that it was received by the "The American 
Legion, Department of Texas Service Officer - Waco" on May 
27, 1994.  The form memo contained a checklist indicating 
several documents which were to be submitted to VA ("the 
DVA") in response to a May 11, 1994, letter.

A letter matching that date, i.e., May 11, 1994, addressed to 
the veteran from the VARO in Waco, is in the claims folder.  
This letter had informed the veteran that, because of his 
State felony convictions and a sentence of 75 years, his 
pension payments would be terminated effective from the 61st 
day of his incarceration.  He was also told that he could 
submit a claim for an apportionment of his pension benefits 
on behalf of any dependents.  Clearly, the May 27, 1994 
letter, which had been submitted by the Smith County Service 
Office to an American Legion service representative (and, it 
must be emphasized, not to any element of VA) was in response 
to a request from VA for information concerning the possible 
apportionment of the veteran's pension benefits.  It did not 
refer to any claim for service connection for a psychiatric 
disorder.

The veteran has also claimed that a July 23, 1993, letter 
submitted from the county veterans service office to the 
American Legion was evidence of an earlier claim.  However, 
that letter concerned his Pension Eligibility Verification 
Report, and did not refer to any claim for service 
connection.  Moreover, as above, the veteran is confusing 
correspondence between two organizations, which are totally 
separate from VA, with correspondence to VA.  He has cited no 
authority by which the Board should conclude that such 
correspondence could be construed as constituting a claim 
filed with VA, where it was in fact never received by the 
agency.

The veteran also submitted two letters, one on October 2, 
1993, and the other on November 24, 1993.  The former letter 
referred to his incarceration for a crime he said he had not 
committed; because of this, his family needed financial help.  
He also said that "Now I have ben sick for a long time....My 
neves is bad.  I can't think I have to take the medecen ever 
day.  This hopen to my why I was in the Army."  The latter 
letter also mentioned the financial hardships suffered by his 
wife and children.  He said that "Yes I am sick the Army is 
the cause of my problems.  I am not abile to work.  My mine 
is bad."  The Board has carefully considered whether these 
letters could be construed to be claims for service 
connection for a psychiatric disorder.  However, the Board 
has concluded that they cannot be accepted as informal 
claims.  They did not identify the benefit, if any, being 
sought (which he clearly articulated in the July 21, 1997, 
statement).  These statements also did not request a 
determination of entitlement to a benefit, nor did they 
evidence a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p).

The veteran has further stated that he met with a 
representative in 1991 and filed a claim for service 
connection for schizophrenia at that time.  However, he said 
that had then suffered a breakdown and did not meet with that 
individual again.  However, even if this statement is true, 
there is no indication in the record that any such claim was 
filed in 1991.  He has also stated that he had been 
incarcerated in 1991 and had been unable to contact VA.  
Despite this assertion, the record contains numerous letters 
sent from the veteran in 1991, apparently while he was in 
prison; none of those made any mention of any claim for 
service connection for a psychiatric disorder.

Therefore, after a complete review of the evidence of record, 
the Board can find no communication received by VA earlier 
than July 21, 1997, which referred to an intention to file a 
claim for service connection, or evidenced entitlement to 
service connection for a psychiatric disorder.  The July 1997 
claim was clearly received more than one year after the 
veteran's release from active duty.  As a consequence, the 
preponderance of the evidence is against his claim for an 
effective date earlier then July 21, 1997, for the award of 
service connection for schizophrenia.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than July 21, 1997, 
for the award of service connection for schizophrenia is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


